     Case 1:19-cr-00590-KPF Document 28 Filed 04/06/20 Page 1 of 31




                                                       March 30, 2020

BY EMAIL

Honorable Katherine Polk Failla
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:     United States v. Nunzio Gentille,
               19 Cr. 590 (KPF)

Dear Judge Failla:

      Your Honor will remember Nunzio Gentille, whose medical care at the
Bronx Community Reentry Center was the subject of a Fatico hearing last
October in this escape case. The Court sentenced him to six months’
imprisonment, which Mr. Gentille will complete on or about April 27, 2020.

       Mr. Gentille is held at MCC New York, where a cadre inmate has
already tested positive for the coronavirus and other inmates are in
quarantine. MCC has placed Mr. Gentille on its list of the inmates at highest
risk of contracting and/or suffering acutely from COVID-19.

       In light of Mr. Gentille’s high risk and the short time he has left to
serve, I ask the Court to modify his sentence pursuant to 18 U.S.C.
§ 3582(c)(1)(A)(1). The unprecedented threat of COVID-19 could not have
been foreseen at sentencing, and it poses extraordinary risks to Mr. Gentille’s
health. The virus thrives in densely packed populations, and MCC is ill-
equipped to contain the pandemic and to treat those who become ill.

      Accordingly, the Court should modify Mr. Gentille’s sentence to time
served so that he can be released immediately and begin serving his five
years of supervised release in his underlying case before Judge Nathan, 14
Cr. 608 (AJN).1


1This Court did not impose its own period of supervised release in this case, because of the
period already imposed by Judge Nathan. When modifying its sentence under 18 U.S.C.
     Case 1:19-cr-00590-KPF Document 28 Filed 04/06/20 Page 2 of 31

Honorable Katherine Polk Failla                                                  March 30, 2020
United States District Judge                                                            Page 2


       Attached for the Court’s consideration in connection with this motion
are two expert affidavits, one that generally addresses the increased public
health risks from keeping at-risk inmates incarcerated during the pandemic
(Affidavit of Dr. Brie Williams, attached as Exhibit A); and one that
specifically addresses the conditions in MCC (Affidavit of Dr. Jonathan
Giftos, attached as Exhibit B).

1.     Under the First Step Act, this Court has Broad Authority to
       Determine Whether Extraordinary and Compelling
       Circumstances Exist to Modify Mr. Gentille’s Sentence.

       The First Step Act (“FSA”) expressly permits Mr. Gentille to move this
Court to reduce his term of imprisonment and seek compassionate release.
See 18 U.S.C. § 3583(c)(1)(A)(i). Under normal circumstances, a defendant
can seek recourse through the courts after either (1) the BOP declines to file
such a motion on his behalf; or (2) there has been of lapse of 30 days from the
warden’s receipt of the defendant’s request, whichever is earlier. Id. On
March 28, 2020, I transmitted by email Mr. Gentille’s request to the warden
of MCC. Although the BOP has yet to rule on the request (and 30 days have
yet to pass), I am filing this motion now in light of the urgent nature of this
matter. As discussed below, the Court may adjudicate it without delay.

       After the administrative process is exhausted (or waived), a court “may
reduce the term of imprisonment (and may impose a term of probation or
supervised release with or without conditions that does not exceed the
unserved portion of the original term of imprisonment), after considering the
factors set forth in section 3553(a) to the extent that they are applicable, if it
finds that . . . extraordinary and compelling reasons warrant such a
reduction.” § 3583(c)(1)(A)(i); see also United States v. Ebbers, 2020 WL
91399, at *4, 02-CR-1144 (VEC) (ECF No. 384) (S.D.N.Y. Jan. 8, 2020).
Although the Court must also consider the applicable policy statements
issued by the Sentencing Commission, those (pre-First-Step-Act) statements
do not constrain the court’s independent assessment of whether
“extraordinary and compelling” reasons warrant a sentence reduction in light
of the First Step Act’s amendments. United States v. Beck, 2019 WL
2716505, at *5–6 (M.D.N.C. June 28, 2019); see also Ebbers, 2020 WL 91399,
at *4. Indeed, “the district courts themselves have the power to determine
what constitute extraordinary and compelling reasons for compassionate
release.” United States v. Young, 2020 WL 1047815, at *6 (M.D. Tenn. Mar.
4, 2020) (collecting cases).

§ 3582(c)(1)(A), the Court has the power to commute the remainder of Mr. Gentille’s sentence
to a term of supervised release with the condition of home confinement if the Court deems
that more appropriate.
     Case 1:19-cr-00590-KPF Document 28 Filed 04/06/20 Page 3 of 31

Honorable Katherine Polk Failla                                       March 30, 2020
United States District Judge                                                 Page 3


2.    The unprecedented nature of this emergency requires the
      Court to find the exhaustion requirement waived.

       The Court need not and should not wait for Mr. Gentille to exhaust
administrative remedies under § 3582(c)(1)(A), as this will almost assuredly
exacerbate an already impending public health catastrophe in our jails and
prisons, while posing a particular and real danger to Mr. Gentille. See
generally Washington v. Barr, 925 F.3d 109, 120–21 (2d Cir. 2019) (“[U]ndue
delay, if it in fact results in catastrophic health consequences, could make
exhaustion futile.”). In addition, Mr. Gentille has less the 30 days left to
serve.

       Federal courts have found that they can hear applications prior to the
expiration of 30 days (or the exhaustion of administrative remedies) if there
is an emergency. See United States v. Agustin Francisco Huneeus, No. 19 Cr.
10117 (IT), ECF Docket No. 642 (D. Mass. Mar. 17, 2020) (granting
defendant’s emergency motion based on COVID-19); see also United States v.
James Arberry, No. 15 Cr. 594 (JPO), ECF Docket No. 84 (S.D.N.Y. Nov. 12,
2019) (hearing and granting emergency compassionate release application of
prisoner with terminal cancer). This accords with general administrative law
principles and the exception to administrative exhaustion requirements in
numerous statutory schemes. See, e.g., Hendricks v. Zenon, 993 F.2d 664,
672 (9th Cir. 1993) (waiving requirement to exhaust administrative remedies
where “exceptional circumstances of peculiar urgency are shown to exist”)
(citing Granberry v. Greer, 481 U.S. 129 (1987)); Washington v. Barr, 925
F.3d at 119 (finding that administrative exhaustion requirements can be
waived if delay would cause irreparable injury); Maxwell v. New York Univ.,
407 F. App’x 524, 527 (2d Cir. 2010) (same).

      “[A]pplication of the exhaustion doctrine is ‘intensely practical’” and
should “be guided by the policies underlying the exhaustion requirement.”
Bowen v. City of New York, 476 U.S. 467, 484 (1986) (quoting Mathews v.
Eldridge, 424 U.S. 319, 332 n.11 (1976)). Those policies were articulated by
the Supreme Court in Weinberger v. Salfi, 422 U.S. 749 (1975):

      Exhaustion is generally required as a matter of preventing
      premature interference with agency processes, so that the
      agency may function efficiently and so that it may have an
      opportunity to correct its own errors, to afford the parties and
      the courts the benefit of its experience and expertise, and to
      compile a record which is adequate for judicial review.

422 U.S. at 765.
     Case 1:19-cr-00590-KPF Document 28 Filed 04/06/20 Page 4 of 31

Honorable Katherine Polk Failla                                        March 30, 2020
United States District Judge                                                  Page 4


       Conducting an “intensely practical” analysis of these policies in the
context of the Social Security Act’s exhaustion requirement, the Supreme
Court held in Bowen that courts “should be especially sensitive” to
irreparable and severe medical harm resulting for blind adherence to a
statutory exhaustion requirement, particularly “where the Government seeks
to require claimants to exhaust administrative remedies merely to enable
them to receive the procedure they should have been afforded in the first
place.” 476 U.S. at 484 (discussing 42 U.S.C. § 405(g)); see also Rafeedie v.
I.N.S., 880 F.2d 506 (D.C. Cir. 1989) (Ginsburg, J., concurring) (“As I see it, a
statutory exhaustion requirement, unless Congress explicitly declares
otherwise, does not impose an absolute, unwaivable limitation on judicial
review; instead, it sets a condition that may be excused when insistence on
exhaustion would threaten grave harm to the party seeking review and
would not sensibly serve the purposes Congress envisioned in establishing
that condition.”).

       When coupled with the present crisis, the unique exhaustion provision
in § 3582(c)(1)(A) places this case squarely within Bowen’s holding. Under
§ 3582(c)(1)(A), exhaustion will “merely [ ] enable [Defendants] to receive the
procedure they should have been afforded in the first place”—it will simply
advance by what could be a crucial thirty days this Court’s consideration of
Mr. Gentille’s motion for compassionate release. Bowen, 476 U.S. at 484. To
wit, § 3582(c)(1)(A) provides that motions for compassionate release are to be
brought either by the “Director of the Bureau of Prisons, or upon motion of
the defendant after the defendant has fully exhausted all administrative
rights to appeal a failure of the Bureau of Prisons to bring a motion on the
defendant’s behalf . . . .” 18 U.S.C. § 3582(c)(1)(A) (emphasis added). In other
words, § 3582(c)(1)(A)’s exhaustion requirement is not like other statutory
exhaustion requirements, which expressly deprive federal courts of
jurisdiction to hear disputes in the absence of exhaustion. Cf. Booth v.
Churner, 532 U.S. 731, 736 (2001) (failure to exhaust under the Prison
Litigation Reform Act, 42 U.S.C. § 1997(e), means action cannot be
maintained in federal court because that provision explicitly provides that
“[n]o action shall be brought with respect to prison conditions under section
1983 of this title, or any other Federal law, by a prisoner confined in any jail,
prison, or other correctional facility until such administrative remedies as are
available are exhausted.” (emphasis added)).

      Rather, § 3582(c)(1)(A) merely controls who (the BOP or the
Defendant) moves for compassionate release before the Court, and when
(now, or long after COVID-19 has already swept through MCC).
    Case 1:19-cr-00590-KPF Document 28 Filed 04/06/20 Page 5 of 31

Honorable Katherine Polk Failla                                      March 30, 2020
United States District Judge                                                Page 5


        Congress’ desire to avoid blind adherence to this “exhaustion”
requirement is evidenced by the exception baked into § 3582(c)(1)(A), which
provides that Defendants can bypass exhaustion altogether if the warden
fails to act on an administrative application for compassionate release within
30 days. § 3582(c)(1)(A) (“[T]he court, upon motion of the Director of the
Bureau of Prisons, or upon motion of the defendant after the defendant has
fully exhausted all administrative rights to appeal a failure of the Bureau of
Prisons to bring a motion on the defendant's behalf or the lapse of 30 days
from the receipt of such a request by the warden of the defendant's facility,
whichever is earlier . . . .” (emphasis added)). With this provision, Congress
implicitly recognized that the policies underlying compassionate release are
not furthered—and, indeed, actively frustrated—by excessive deference to
bureaucratic process. Congress’ concerns about delay are even more
pronounced in the current public health crisis.

        The policies underlying such requirements would not be furthered by
strict adherence in this instance. Giving the BOP time to decide
administrative applications for compassionate release predicated on COVID-
19 concerns would not “afford the parties and the courts the benefit of [the
BOP’s] experience and expertise.” Salfi, 422 U.S. at 765. The BOP already
has provided its “expert” input on such requests: its “COVID-19 Action Plan”
lacks any consideration whatsoever of compassionate release. See Federal
Bureau of Prisons COVID-19 Action Plan, available at
https://www.bop.gov/resources/news/20200313 covid-19.jsp. And the MCC
Legal Department has confirmed to counsel that it has no institution-specific
requirements for requesting compassionate release and no specific procedure
in place for compassionate release during this pandemic. Thus, it would be
futile to force defendants to exhaust their administrative remedies—at the
cost of their health and, potentially, their lives.

      As discussed below, it is only a matter of time before COVID-19
spreads like wildfire in the prisons. As one Court held on March 19th:

      The Court is glad to hear that there are currently no reported
      cases of COVID-19 at Maguire, but is unsure what that means if
      people are not being tested. And, as the [prison’s] management
      plan itself acknowledges, symptoms of COVID-19 can begin to
      appear 2-14 days after exposure, so screening people based on
      observable symptoms is just a game of catch up. That’s why the
      Bay Area is on lockdown. We don’t know who’s infected.
      Accordingly, the government’s suggestion that Toledo should
      wait until there is a confirmed outbreak of COVID-19 in
      Maguire before seeking release, see ECF No. 113 at 6 (“If the
     Case 1:19-cr-00590-KPF Document 28 Filed 04/06/20 Page 6 of 31

Honorable Katherine Polk Failla                                                   March 30, 2020
United States District Judge                                                             Page 6


       situation with respect to COVID-19 at Maguire changes, Toledo
       is free to seek reconsideration of the issue at that point.”), is
       impractical. By then it may be too late.

In the Matter of the Extradition of Alejandro Toledo Manrique, 2020 WL
1307109, at *1, 19-MJ-71055 (MAG) (TSH) (N.D. Cal., Mar. 19, 2020).

      With the speed and unpredictability of this pandemic in New York
City—and given Mr. Gentille’s expected release in less than 30 days—waiting
30 days will be too late. Accordingly, this Court should exercise jurisdiction
over Mr. Gentille’s emergency motion for compassionate release and dispense
with the BOP requirements under 18 U.S.C. § 3582(c)(1)(A)(i).

3.     “Extraordinary and compelling reasons” warrant a one-month
       reduction in Mr. Gentille’s sentence.

       A.      The Dangerous Conditions at MCC

        The COVID-19 pandemic continues to roil New York City. As of March
29, 2020, New York had over 59,000 confirmed positive cases, with over
33,000 of those cases in the city, and the number is projected to double every
three days, with the city deemed an “epicenter” of the crisis.2 COVID-19 is
already sweeping through the city’s jails and prisons, too. As of March 25,
2020, at least 52 inmates and prison employees at Rikers Island and other
city jails had tested positive for COVID-19.3 The infection rate in New York
City’s jails is seven times the rate in the rest of the city.4 Federal facilities
are not immune: the BOP has confirmed at least one inmate case and three
staff cases at MDC Brooklyn and an inmate case at MCC New York.5 The
numbers are likely higher, as testing is limited. See, e.g., In the Matter of the
Extradition of Manrique, 2020 WL 1307109, at *1 (N.D. Cal. Mar. 19, 2020)
(expressing concern about the infection rate within BOP facilities given that
“people are not being tested”). A number of other inmates are in quarantine
at both MDC Brooklyn and MCC New York.

2See Coronavirus in the U.S.: Latest Map and Case Count, The New York Times, available at
https://nyti.ms/2UIkCz4.
3 Sydney Periera, Confirmed Coronavirus Cases Rise in New York Jails, Increasing Pressure
to Release People in Custody, available at https://gothamist.com/news/confirmed-coronavirus-
cases-rise-nyc-jails-increasing-pressure-release-people-custody.
4 Coronavirus infection rate in NYC jails 7 times the rest of the city, MSNBC (March 26,
2020), available at https://www.msnbc.com/all-in/watch/coronavirus-infection-rate-in-nyc-
jails-7-times-the-rest-of-the-city-81260101982.
5Federal Bureau of Prisons, COVID-19 Coronavirus, available at
https://www.bop.gov/coronavirus/index.jsp.
        Case 1:19-cr-00590-KPF Document 28 Filed 04/06/20 Page 7 of 31

Honorable Katherine Polk Failla                                                  March 30, 2020
United States District Judge                                                            Page 7


         Conditions of confinement create an ideal environment for the
transmission of highly contagious diseases like COVID-19. See Ex. A,
Williams Aff. ¶ 14 (“Because inmates live in close quarters, there is an
extraordinarily high risk of accelerated transmission of COVID-19 within
jails and prisons. Inmates share small cells, eat together and use the same
bathrooms and sinks. . . . . They are not given tissues or sufficient hygiene
supplies”); Joseph A. Bick, Infection Control in Jails and Prisons, Clinical
Infectious Diseases 45(8) (2007) 1047-1055 (noting that in jails “[t]he
probability of transmission of potentially pathogenic organisms is increased
by crowding, delays in medical evaluation and treatment, rationed access to
soap, water, and clean laundry, [and] insufficient infection-control
expertise”).6 BOP employees are complaining that they lack masks and
gloves, hand sanitizer, and even soap.7 Pretrial detention centers—like
MCC—are even more imperiled, as detainees transit through weekly. See
Williams Aff. ¶ 13 (“The risk of exposure is particularly acute in pre-trial
facilities where the inmate populations shift frequently”). Despite the
general lockdown in New York State, BOP continues to transport inmates to
and from MDC and MCC and has confirmed, on March 25, 2020, that it will
not stop admitting new inmates.8 This exacerbates the risk of transmission.
Though the BOP emphasizes that it screens inmates before moving them,9 as
the Manrique Court put it: “the [BOP] management plan itself acknowledges
[that] symptoms of COVID-19 can begin to appear 2-14 days after exposure,
so screening people based on observable symptoms is just a game of catch
up. . . . We don’t know who’s infected.” Manrique, 2020 WL 1307109, at *1.10


6   Available at https://academic.oup.com/cid/article/45/8/1047/344842.
7Federal Prison Workers Say Conflicting Orders on Coronavirus Response is Putting Lives at
Risk, CBS News (March 19, 2020), available at https://www.cbsnews.com/news/coronavirus-
prison-federal-employees-say-conflicting-orders-putting-lives-at-risk-2020-03-19/; Danielle
Ivory, ‘We Are Not a Hospital’: A Prison Braces for the Coronavirus, N.Y. Times (Mar. 17,
2020), available at https://www.nytimes.com/2020/03/17/us/coronavirusprisons-jails.html;
Martin Kaste, Prisons and Jails Worry About Becoming Coronavirus ‘Incubators.’” NPR
(March 13, 2020), https://www.npr.org/2020/03/13/815002735/prisons-and-jails-worry-about-
becoming-coronavirus-incubators.
8Luke Barr, Despite Coronavirus Warnings, Federal Bureau of Prisons Still Transporting
Inmates: Sources, ABC News (March 23, 2020), https://abcnews.go.com/Health/warnings-
bureau-prisons-transporting-inmates-sources/story?id=69747416%22;
9BOP Implementing Modified Operations,
https://www.bop.gov/coronavirus/covid19_status.jsp.
10In fact, according to information the BOP provided to the U.S. Marshals Service, the
positive case at MDC Brooklyn came from a new inmate who had left Rikers on March 16,
2020, was brought to MDC Brooklyn that evening, and passed all of MDC Brooklyn’s
screening tests. He became symptomatic two days later and was sent to Lutheran Hospital
for testing, and returned to the MDC Brooklyn to await the results. Between March 16, 2020
           Case 1:19-cr-00590-KPF Document 28 Filed 04/06/20 Page 8 of 31

Honorable Katherine Polk Failla                                                  March 30, 2020
United States District Judge                                                            Page 8


       MCC employees have reported that the facility is currently operating
with less than half of its usual number of correctional officers—and MCC is
already severely understaffed.11 According to one MCC employee, there is
almost no potential quarantine space for sick inmates.12 Speaking days
before the first MCC case was confirmed, the employee said “[o]nce that
whole thing spreads, no staff is going to come into work.”13 According to
Southern District of New York Judge Alison Nathan, “in the event of an
outbreak at [MCC], substantial medical and security challenges would almost
certainly arise.” United States v. Dante Stephens, 2020 WL 1295155, at *2
(S.D.N.Y. Mar. 19, 2020).

      Notably, MCC currently has only two doctors available to provide
medical care for approximately 700 detainees. See Ex. B, Giftos Aff. ¶ 16.
The facility’s horrendous conditions and lack of appropriate medical care for
detainees have been the subject of numerous, recent exposés.14 MCC has also
been the subject of numerous lawsuits. See, e.g., Rivera v. Fed. Bureau of
Prisons, 368 F. Supp. 3d 741, 743 (S.D.N.Y. 2019); Rodriguez v. Warden,
Metro. Corr. Facility, 2015 WL 857817, at *2, 13-CV-3643 (PAC) (S.D.N.Y.
Feb. 27, 2015). In the context of this unprecedented and rapidly evolving
emergency, MCC is ill-equipped to provide adequate medical attention to sick
detainees.

       In fact, MCC inmate who has already tested positive and those
inmates who are symptomatic are currently being held in isolation on Tier G
of 9-South in the Solitary Housing Unit at MCC. The conditions of
confinement in Tier G have been well-documented:15 these cells were built to
house the 9/11 defendants facing trial in the Southern District of New York,


and when the positive test result was received on March 21, 2020, this inmate had contact
with many other inmates and with correctional officers.
11Cassidy McDonald, “Federal Prison Workers Say Conflicting Orders on Coronavirus
Response is Putting Lives at Risk,” CBS News (March 19, 2020), available at
https://www.cbsnews.com/news/coronavirus-prison-federal-employees-say-conflicting-orders-
putting-lives-at-risk-2020-03-19/.
12   Id.
13   Id.
14Jeanne Theoharis, I Tried to Tell the World about Epstein’s Jail. No One Would Listen, The
Atlantic (August 16, 2019), available at
https://www.theatlantic.com/ideas/archive/2019/08/real-scandal-mcc/596257/; Aviva Stahl,
Prisoners endure a nightmare gulag in lower Manhattan hidden in plain sight, The
Gothamist (June 19, 2019), available at https://gothamist.com/news/prisoners-endure-a-
nightmare-gulag-in-lower-manhattan-hidden-in-plain-sight.
15   Id.
    Case 1:19-cr-00590-KPF Document 28 Filed 04/06/20 Page 9 of 31

Honorable Katherine Polk Failla                                       March 30, 2020
United States District Judge                                                 Page 9


and consist of a stone bed, an open toilet, and a sink. The bed is not adjacent
to any wall, and the tier is under the stairs and always cold and damp.
Maintaining one’s physical and mental health in such a cell is difficult at the
best of times, let alone when one is suffering from a respiratory illness so
debilitating and life-threatening as COVID-19. Locked in a damp dark room
lying on a stone bed while one is feverish, experiencing diarrhea, and gasping
for breath is beyond any sentencing consequence this Court imposed or could
have contemplated.

      B.     Mr. Gentille’s Personal Circumstances.

       The MCC has disclosed that as of March 25, 2020, nearly one-third of
its current population is high-risk within the CDC’s definition (205 inmates),
creating a powerful likelihood that the coronavirus will spread throughout
the facility, and particularly endanger the at-risk inmates, many of whom
were already exposed to the virus by an inmate who tested positive and was
housed on an open dorm unit with many of the at-risk inmates.

        Mr. Gentille is on the MCC “high-risk” list. Not every inmate on that
list is eligible for bail or compassionate release. But with less than one
month left to serve, Mr. Gentille is. This Court should reduce his sentence to
time served for the health and safety of both Mr. Gentille and of every other
inmate at MCC.

       Mr. Gentille’s high vulnerability to COVID-19 is an “extraordinary and
compelling reasons” for his/her release. See Note 1(A), § 1B1.13 (expressly
recognizing that “other reasons” may exist for granting compassionate
release), see Note 1(D), § 1B1.13 Note 1(D) (recognizing that extraordinary
and compelling reasons exists “other than, or in combination with, the
reasons described in subdivisions (A) through (C).”). Here, Mr. Gentille’s
high susceptibility to COVID-19 falls within the purview of this catchall.
Moreover, courts have noted that while § 1B1.13 provides “helpful guidance”
for determining what constitutes an extraordinary and compelling reason to
warrant a sentence reduction, the inquiry does not end there. Rather,
district courts have the freedom to shape the contours of what constitutes an
extraordinary and compelling reason to warrant compassionate release.
Given the highly infectious nature of COVID-19, the inability in a facility like
MCC to practice any of the hygienic and social distancing techniques that the
Center for Disease Control has put in place to prevent rapid transmission,
and the fact that Mr. Gentille has already been identified as “high risk,” this
Court should find that Mr. Gentille’s medical risk is a sufficiently
extraordinary and compelling basis for granting compassionate release.
       Case 1:19-cr-00590-KPF Document 28 Filed 04/06/20 Page 10 of 31

Honorable Katherine Polk Failla                                                  March 30, 2020
United States District Judge                                                           Page 10


      In the last few days, other jails and prisons have already started to
proactively release elderly and sick inmates who are at high risk of infection,
as well as releasing as many nonviolent offenders as possible in an effort to
reduce the incarcerated population and thus reduce the risk of spread. For
example, on March 25, 2020, New York City announced that it would release
300 inmates from Rikers Island. 16 Approximately 1,700 inmates have been
released from Los Angeles County Jails,17 and 1,000 inmates are to be
released from New Jersey jails.18 Therefore, while COVID-19 remains an
unprecedented emergency, many states (and politicians) have recognized that
they have a duty to flatten the curve inside incarcerated spaces. So, too,
should this Court.

       Upon his release, Mr. Gentille can reside at an apartment belonging to
his half-brother, Mark Muller, in Patchogue, New York. Mr. Muller has
confirmed that he will make this studio apartment available for Mr. Gentille,
who can isolate himself there.

4.        Conclusion

      For his health and that of others at MCC, the Court should reduce Mr.
Gentille’s sentence to time served pursuant to 18 U.S.C. § 3582(c)(1)(A)(i).

                                                      Respectfully submitted,
                                                       /s/
                                                      Clay H. Kaminsky
                                                      Assistant Federal Defender
                                                      Federal Defenders of New York
                                                      (212) 417-8749

CC:       AUSA Danielle Kudla




16https://www.cnbc.com/2020/03/24/coronavirus-new-york-city-to-release-300-nonviolent-
inmates-from-rikers-island.html
17https://www.dailynews.com/2020/03/24/l-a-county-releases-1700-inmates-from-jail-early-to-
prevent-coronavirus-outbreak-behind-bars/
18   https://www.nytimes.com/2020/03/23/nyregion/coronavirus-nj-inmates-release.html
Case 1:19-cr-00590-KPF Document 28 Filed 04/06/20 Page 11 of 31




          EXHIBIT A
        Case 1:19-cr-00590-KPF Document 28 Filed 04/06/20 Page 12 of 31




 --------------------------------                  x
                                                   :
                                                   :
                                                   :
                                                   :
                                                   :
 APPLICATION FOR RELEASE FROM                      : AFFIDAVIT OF BRIE WILLIAMS,
 CUSTODY                                           : M.D.
                                                   :
                                                   :
                                                   :
                                                   :
                                                   :
 --------------------------------                  X

I, Brie Williams, hereby affirm as follows:

       1.      I am a doctor duly licensed to practice medicine in the State of California.

       2.      I am currently a Professor of Medicine at the University of California, San

Francisco (“UCSF”) in the Geriatrics Division, Director of UCSF’s Amend: Changing

Correctional Culture Program, as well as Director of UCSF’s Criminal Justice & Health Program.

In that capacity, my clinical research has focused on improved responses to disability, cognitive

impairment, and symptom distress in older or seriously ill prisoners; a more scientific development

of compassionate release policies; and a broader inclusion of prisoners in national health datasets

and in clinical research. I have developed new methods for responding to the unique health needs

of criminal justice-involved older adults—including an evidence-based approach to reforming

compassionate release policies and the design of a new tool to assess physical functioning in older

prisoners. I was previously a consultant for the California Department of Corrections and

Rehabilitation, as well as for other state prison systems.

       3.      I have extensive experience working with vulnerable populations, in particular the

incarcerated and the elderly.
          Case 1:19-cr-00590-KPF Document 28 Filed 04/06/20 Page 13 of 31




        4.       I submit this affidavit in support of any defendant seeking release from custody

during the COVID-19 pandemic, so long as such release does not jeopardize public safety and the

inmate can be released to a residence in which the inmate can comply with CDC social distancing

guidelines. The statements in this affidavit are based only on the current state of emergency and

the circumstances described below.

The Risk of Infection and Accelerated Transmission of COVID-19 within Jails and Prisons
is Extraordinarily High.

        5.       Prisons and jails are not actually isolated from our communities: hundreds of

thousands of correctional officers and correctional healthcare workers enter these facilities every

day, returning to their families and to our communities at the end of their shifts, bringing back

and forth to their families and neighbors and to incarcerated patients any exposures they have

had during the day. Access to testing for correctional staff has been “extremely limited,” guards

have reported a “short supply” of protective equipment, and prisons are not routinely or

consistently screening correctional officers for symptoms.1

        6.       The risk of exposure is particularly acute in pre-trial facilities where the inmate

populations shift frequently.2 For example, despite the federal government’s guidance to stay


1
 Keegan Hamilton, Sick Staff, Inmate Transfers, and No Tests: How the U.S. Is Failing Federal Inmates as
Coronavirus Hits, Vice (Mar. 24, 2020), https://www.vice.com/en_ca/article/jge4vg/sick-staff-inmate-transfers-and-
no-tests-how-the-us-is-failing-federal-inmates-as-coronavirus-hits.

See also Daniel A. Gross, “It Spreads Like Wildfire”: The Coronavirus Comes to New York’s Prisons, The New
Yorker (Mar. 24, 2020), https://www newyorker.com/news/news-desk/it-spreads-like-wildfire-covid-19-comes-to-
new-yorks-prisons; Josiah Bates, ‘We Feel Like All of Us Are Gonna Get Corona.’ Anticipating COVID-19
Outbreaks, Rikers Island Offers Warning for U.S. Jails, Prisons, Time (Mar. 24, 2020),
https://time.com/5808020/rikers-island-coronavirus/; Sadie, Gurman, Bureau of Prisons Imposes 14-Day
Quarantine to Contain Coronavirus, WSJ (Mar. 24, 2020), https://www.wsj.com/articles/bureau-of-prisons-
imposes-14-day-quarantine-to-contain-coronavirus-11585093075; Cassidy McDonald, Federal Prison Workers Say
Conflictings Orders on Coronavirus Response Is Putting Lives at Risk, CBS News (Mar. 19, 2020),
https://www.cbsnews.com/news/coronavirus-prison-federal-employees-say-conflicting-orders-putting-lives-at-risk-
2020-03-19/.
2
 Emma Grey Ellis, Covid-19 Poses a Heightened Threat in Jails and Prisons, Wired (Mar. 24, 2020),
https://www.wired.com/story/coronavirus-covid-19-jails-prisons/.


                                                        2
         Case 1:19-cr-00590-KPF Document 28 Filed 04/06/20 Page 14 of 31




inside and many states’ stay-in-place orders, many prosecutors are still arresting individuals and

seeking detention.3 Pre-trial detention facilities are still accepting new inmates who are coming

from communities where COVID-19 infection is rampant. As of today’s date, the Bureau of

Prisons is still moving inmates from facility to facility, including prisoners in New York.4

        7.       Because inmates live in close quarters, there is an extraordinarily high risk of

accelerated transmission of COVID-19 within jails and prisons. Inmates share small cells, eat

together and use the same bathrooms and sinks. They eat together at small tables that are cleaned

only irregularly. Some are not given tissues or sufficient hygiene supplies.5 Effective social

distancing in most facilities is virtually impossible, and crowding problems are often compounded

by inadequate sanitation, such as a lack of hand sanitizer or sufficient opportunities to wash hands.6

Inmate Populations Also Have the Highest Risk of Acute Illness and Poor Health Outcomes
if Infected with COVID-19.

        8.       There are more than 2.3 million people incarcerated in the United States7



3
  Stephen Rex Brown, ‘Business as Usual’ For Federal Prosecutors Despite Coronavirus, Nadler Writes, Calling
for Release of Inmates, N.Y. Daily News (Mar. 20, 2020), https://www nydailynews.com/new-york/ny-nadler-doj-
inmates-20200320-d6hbdjcuj5aitppi3ui2xz7tjy-story html.
4
  Courtney Bublé, Lawmakers, Union Urge Halt to All Prison Inmate Transfers, Government Executive (Mar. 25,
2020), https://www.govexec.com/management/2020/03/lawmakers-union-urge-halt-all-prison-inmate-
transfers/164104/; Hamilton, Sick Staff, Inmate Transfers; Luke Barr, Despite Coronavirus Warnings, Federal
Bureau of Prisons Still Transporting Inmates, ABC News (Mar. 23, 2020),https://abcnews.go.com/Health/warnings-
bureau-prisons-transporting-inmates-sources/story?id=69747416.
5
  Justine van der Leun, The Incarcerated Person Who Knows How Bad It Can Get, Medium (Mar. 19, 2020),
https://gen.medium.com/what-its-like-to-be-in-prison-during-the-coronavirus-pandemic-1e770d0ca3c5 (“If you
don’t have money, you don’t have soap or tissues.”); Keri Blakinger and Beth Schwartzapfel, How Can Prisons
Contain Coronavirus When Purrell Is a Contraband?, ABA Journal (Mar. 13, 2020),
https://www.abajournal.com/news/article/when-purell-is-contraband-how-can-prisons-contain-coronavirus.
6
 Rosa Schwartzburg, ‘The Only Plan the Prison Has Is to Leave Us To Die in Our Beds’, The Nation (Mar. 25,
2020), https://www.thenation.com/article/society/coronavirus-jails-mdc/.
7
  Kimberly Kindy et al., ‘Disaster Waiting to Happen’: Thousands of Inmates Released as Jails and Prisons Face
Coronavirus Threat, Washington Post (Mar. 25, 2020), https://www.washingtonpost.com/national/disaster-waiting-
to-happen-thousands-of-inmates-released-as-jails-face-coronavirus-threat/2020/03/24/761c2d84-6b8c-11ea-b313-
df458622c2cc_story html.



                                                       3
         Case 1:19-cr-00590-KPF Document 28 Filed 04/06/20 Page 15 of 31




approximately 16% of whom are age 50 or older.8 The risk of coronavirus to incarcerated seniors

is high. “Their advanced age, coupled with the challenges of practicing even the most basic disease

prevention measures in prison, is a potentially lethal combination.”9 To make matters worse,

correctional facilities are often ill-equipped to care for aging prisoners, who are more likely to

suffer from chronic health conditions than the general public.

        9.       An estimated 39-43% of all prisoners, and over 70% of older prisoners, have at

least one chronic condition, some of the most common of which are diabetes, hypertension, and

heart problems.10 According to the CDC, each of these conditions—as well as chronic bronchitis,

emphysema, heart failure, blood disorders, chronic kidney disease, chronic liver disease, any

condition or treatment that weakens the immune response, current or recent pregnancy in the last

two weeks, inherited metabolic disorders and mitochondrial disorders, heart disease, lung disease,

and certain neurological and neurologic and neurodevelopment conditions11—puts them at a

“high-risk for severe illness from COVID-19.”12


8
 Brie Williams et al., Strategies to Optimize the Use of Compassionate Release from US Prisons, 110 AJPH S1,
S28 (2020), available at https://ajph.aphapublications.org/doi/full/10.2105/AJPH.2019.305434; Kimberly A.
Skarupski, The Health of America’s Aging Prison Population, 40 Epidemiologic Rev. 157, 157 (2018), available at
https://www ncbi.nlm.nih.gov/pmc/articles/PMC5982810/.
9
  Weihua Li and Nicole Lewis, This Chart Shows Why the Prison Population is So Vulnerable to COVID-19, The
Marshall Project (Mar. 19, 2020), https://www.themarshallproject.org/2020/03/19/this-chart-shows-why-the-prison-
population-is-so-vulnerable-to-covid-19.
10
  Brie A. Williams et al., How Health Care Reform Can Transform the Health of Criminal Justice-Involved
Individuals, 33 Health Affairs 462-67 (2014), https://www ncbi.nlm.nih.gov/pmc/articles/PMC4034754/; Brie A.
Williams et al., Coming Home: Health Status and Homelessness Risk of Older Pre-release Prisoners, 25 J. Gen.
Internal Med. 1038-44 (2010), available at https://link.springer.com/content/pdf/10.1007/s11606-010-1416-8.pdf;
Laura M. Maruschak et al., Medical Problems of State and Federal Prisoners and Jail Inmates, 2011-12, U.S. Dept
of Justice (Oct. 4, 2016), at 5, available at https://www.bjs.gov/content/pub/pdf/mpsfpji1112.pdf.
11
   Harvard Health Publishing, Coronavirus Research Center, Harvard Medical School (Mar. 25, 2020),
https://www health harvard.edu/diseases-and-conditions/coronavirus-resource-center.
12
   Centers for Disease Control and Prevention, Coronavirus Disease 2019: People Who Are at Higher Risk,
https://www.cdc.gov/coronavirus/2019-ncov/specific-groups/people-at-higher-risk html (last updated Mar. 22,
2020).



                                                       4
             Case 1:19-cr-00590-KPF Document 28 Filed 04/06/20 Page 16 of 31




           10.    However, even many young federal prisoners suffer from asthma, rendering them

also very vulnerable to coronavirus.13

           11.    But it is not only the elderly, or those with preexisting medical conditions that are

at risk of coronavirus in a correctional setting. As of March 23, 2020, New York City reported

that “[p]eople ranging in ages from 18 to 44 have accounted for 46 percent of positive tests.”14

Across the United States, 38% of those hospitalized are between the ages of 20 and 54 and 12%

of the intensive care patients are between 20 and 44.15

           12.    This data is of particular concern for inmate populations, since prisoners’

physiological age averages 10 to 15 years older than their chronological age.16 Therefore, the

consensus of those who study correctional health is that inmates are considered “geriatric, by the

age of 50 or 55 years.”17 It is not clear that prison health care administrations are taking accelerated

ageing into account when determining the eligibility criteria for age-related screening tools and

medical care protocols for coronavirus, potentially leaving large swathes of the prison population

at risk.18



13
   Laura Maruschak, Medical Problems of Jail Inmates, Dep’t of Justice (Nov. 2006), at p. 2, available at
https://www.bjs.gov/content/pub/pdf/mpji.pdf.
14
  Kimiko de Freytas-Tamura, 20-Somethings Now Realizing That They Can Get Coronavirus, Too, N.Y. Times
(Mar. 23, 2020), https://www.nytimes.com/2020/03/23/nyregion/nyc-coronavirus-young html.
15
     Id.
16
  Brie A. Williams et al., Aging in Correctional Custody: Setting a Policy Agenda for Older Prisoner Health Care,
102 Am. J. Public Health 1475-81 (2012), available at https://www ncbi nlm nih.gov/pmc/articles/PMC3464842/;
see also Brie Williams et al., Detained and Distressed: Persistent Distressing Symptoms in a Population of Older
Jail Inmates, 64 J. Am. Geriatrics Soc. 2349-55 (2016), https://onlinelibrary.wiley.com/doi/pdf/10.1111/jgs.14310
(“For example, older jail inmates with an average age of 60 in this study reported poor or fair health [and] chronic
lung disease . . . at rates similar to those reported by community-based lower income older adults with an average
age of 72.”).
17
   Brie A. Williams et al., The Older Prisoner and Complex Chronic Medical Care 165-70 in World Health
Organization, Prisons and Health (2014),
https://pdfs.semanticscholar.org/64aa/10d3cff6800ed42dd152fcf4e13440b6f139.pdf.



                                                         5
             Case 1:19-cr-00590-KPF Document 28 Filed 04/06/20 Page 17 of 31




            13.     In one study, we found that inmates who died in hospitals were, on average, nearly

two decades younger than non-incarcerated decedents, had significantly shorter hospitalizations,

and had higher rates of several chronic conditions including cancer, liver disease and/or hepatitis,

mental health conditions, and HIV/AIDS.”19

The Entire Community is at Risk If Prison Populations Are Not Reduced

            14.     As the World Health Organization has warned, prisons around the world can expect

“huge mortality rates” from Covid-19 unless they take immediate action including screening for

the disease.20

            15.     As of March 24, 2020, at least 38 people involved in the New York City

correctional system have tested positive for Covid-19.21 Already, three inmates and three staff at

federal correctional facilities across the United States have tested positive for the coronavirus,

according to the Federal Bureau of Prisons.22

            16.     Jails and prisons are fundamentally ill-equipped to handle a pandemic.

            17.     Medical treatment capacity is not at the same level in a correctional setting as it is

in a hospital. Some correctional facilities have no formal medical ward and no place to quarantine




18
   Brie A. Williams et al., Differences Between Incarcerated and Non-Incarcerated Patients Who Die in Community
Hospitals Highlight the Need For Palliative Care Services For Seriously Ill Prisoners in Correctional Facilities and
in Community Hospitals: a Cross-Sectional Study, 32 J. Pallitive Med. 17-22 (2018), available at
https://journals.sagepub.com/doi/pdf/10.1177/0269216317731547.
19
     Id. at 20.
20
  Hannah Summers, ‘Everyone Will Be Contaminated’: Prisons Face Strict Coronavirus Controls, The Guardian
(Mar. 23, 2020), https://www.theguardian.com/global-development/2020/mar/23/everyone-will-be-contaminated-
prisons-face-strict-coronavirus-controls.
21
     Ellis, Covid-19 Poses a Heightened Threat in Jails and Prisons.
22
   Ryan Lucas, As COVID-19 Spreads, Calls Grow to Protect Inmates in Federal Prisons, NPR (Mar. 24, 2020),
https://www npr.org/sections/coronavirus-live-updates/2020/03/24/820618140/as-covid-19-spreads-calls-grow-to-
protect-inmates-in-federal-prisons.



                                                           6
          Case 1:19-cr-00590-KPF Document 28 Filed 04/06/20 Page 18 of 31




sick inmates, other than the facilities’ Special Housing Unit (SHU).23 While the cells in the SHU

have solid doors to minimize the threat of viral spread in otherwise overcrowded facilities, they

rarely have intercoms or other ways for sick inmates to contact officers in an emergency.24 This

is particularly dangerous for those with COVID-19 infection since many patients with COVID-19

descend suddenly and rapidly into respiratory distress.25

        18.      Even those facilities that do have healthcare centers can only treat relatively mild

types of respiratory problems for a very limited number of people.26 This means that people who

become seriously ill while in prisons and jails will be transferred to community hospitals for care.

At present, access to palliative care in prison is also limited.

        19.      Corrections officers may also be particularly vulnerable to coronavirus due to

documented high rates of diabetes and heart disease.27 Prison staff in Pennsylvania, Michigan,

New York and Washington state have tested positive for the virus, resulting in inmate quarantines.

In Washington, D.C., a U.S. marshal who works in proximity to new arrestees tested positive for

the virus, meaning dozens of defendants headed for jail could have been exposed.28 In New York,



23
  MCC New York COVID 19 Policy Memo, Mar. 19, 2020, https://www.documentcloud.org/documents/6818073-
MCC-New-York-COVID-19-Policy-Memo.html; Danielle Ivory, ‘We Are Not a Hospital’: A Prison Braces for the
Coronavirus, N.Y. Times (Mar. 17, 2020), https://www.nytimes.com/2020/03/17/us/coronavirus-prisons-jails.html.
24
  Brie Williams et al., Correctional Facilities in the Shadow of COVID-19: Unique Challenges and Proposed
Solutions, Health Affairs (Mar. 26, 2020), https://www.healthaffairs.org/do/10.1377/hblog20200324.784502/full/.
25
  Lizzie Presser, A Medical Worker Describes Terrifying Lung Failure From COVID-19–Even in His Young
Patients, ProPublica (Mar. 21, 2020), https://www.propublica.org/article/a-medical-worker-describes--terrifying-
lung-failure-from-covid19-even-in-his-young-patients.
26
  Ellis, Covid-19 Poses a Heightened Threat in Jails and Prisons; Li and Lewis, This Chart Shows Why the Prison
Population is So Vulnerable to COVID-19.
27
  Brie Williams, Role of US-Norway Exchange in Placing Health and Well-Being at the Center of US Prison
Reform, https://ajph.aphapublications.org/doi/10.2105/AJPH.2019.305444 (published Jan. 22, 2020).
28
   Zusha Elinson and Deanna Paul, Jails Release Prisoners, Fearing Coronavirus Outbreak, WSJ (Mar. 22, 2020),
https://www.wsj.com/articles/jails-release-prisoners-fearing-coronavirus-outbreak-11584885600 (“We’re all headed
for some dire consequences,” said Daniel Vasquez, a former warden of San Quentin and Soledad state prisons in


                                                         7
            Case 1:19-cr-00590-KPF Document 28 Filed 04/06/20 Page 19 of 31




236 members of the New York Police Department have tested positive for coronavirus and 3,200

employees are sick, triple the normal sick rate.29 Two federal prison staffers have also tested

positive.30

           20.      For this reason, correctional health is public health. Decreasing risk in prisons and

jails decreases risk to our communities.

           21.      Reducing the overall population within correctional facilities will also help medical

professionals spread their clinical care services throughout the remaining population more

efficiently. With a smaller population to manage and care for, healthcare and correctional

leadership will be better able to institute shelter in place and quarantine protocols for those who

remain. This will serve to protect the health of both inmates as well as correctional and healthcare

staff.


            I declare under penalty of perjury that the foregoing is true and correct.

Dated: San Francisco, California
       March 27, 2020




                                                                       Dr. Brie Williams




California. “They’re in such close quarters—some double- and triple-celled—I think it’s going to be impossible to
stop it from spreading.”).
29
   Erin Durkin, Thousands of NYPD Officers Out Sick Amid Coronavirus Crisis, Politico (Mar. 25, 2020),
https://www.politico.com/states/new-york/albany/story/2020/03/25/thousands-of-nypd-officers-out-sick-amid-
coronavirus-crisis-1268960.
30
     Elinson and Paul, Jails Release Prisoners, Fearing Coronavirus Outbreak.


                                                          8
Case 1:19-cr-00590-KPF Document 28 Filed 04/06/20 Page 20 of 31




          EXHIBIT B
        Case 1:19-cr-00590-KPF Document 28 Filed 04/06/20 Page 21 of 31




--------------------------------- x
                                  :
                                  :
                                  :
APPLICATION OF VULNERABLE         :
                                  :
INMATE FOR RELEASE FROM MCC       :
                                    AFFIDAVIT OF JONATHAN
                                  :
                                    GIFTOS, M.D.
                                  :
                                  :
                                  :
                                  :
                                  :
--------------------------------- X

I, Jonathan Giftos, hereby affirm as follows:

       1.      I am a doctor duly licensed to practice medicine in the State of New York. I am

board certified in internal medicine and addiction medicine.

       2.      I am currently the Medical Director, Addiction Medicine & Drug User Health at

Project Renewal and a Clinical Assistant Professor in the Department of Medicine at Albert

Einstein College of Medicine. I was previously the Clinical Director of Substance Use Treatment

for NYC Health & Hospitals, Division of Correctional Health Services at Rikers Island. In that

capacity, I was responsible for the diversion, harm reduction, treatment and reentry services for

incarcerated patients with substance use disorders. I further served as the medical director of the

Key Extended Entry Program (KEEP), the nation's oldest and largest jail-based opioid treatment

program that provides methadone and buprenorphine to incarcerated patients with opioid use

disorders. I successfully led an effort to remove non-clinical barriers to opioid treatment program

enrollment in 2017, which dramatically expanded treatment access from 25% to over 80%, while

also reducing post-release mortality for people with opioid use disorder.
           Case 1:19-cr-00590-KPF Document 28 Filed 04/06/20 Page 22 of 31




          3.    I have extensive experience working with vulnerable populations such as the

incarcerated and those experiencing homelessness.

          4.    I submit this affidavit in support of vulnerable defendants’ (as defined by the CDC)

Motion for Temporary Release from Custody during the COVID-19 pandemic.

I.        Coronavirus Epidemic in New York City

          5.    On March 11, 2020, the World Health Organization declared that the rapidly

spreading outbreak of COVID-19, a respiratory illness caused by a novel coronavirus, is a

pandemic, announcing that the virus is both highly contagious and deadly. 1 To date, the virus is

known to spread from person-to-person through respiratory droplets, close personal contact, and

from contact with contaminated surfaces and objects. 2 The CDC also warns of “community

spread” where the virus spreads easily and sustainably within a community where the source of

the infection is unknown. 3 Experts are still learning how it spreads.

          6.    As of March 18, 2020, novel coronavirus has infected over 193,475 people, leading

to 7,864 deaths worldwide. 4 In the United States, there are at least 5,881 confirmed cases and

there have been at least 107 deaths. 5 There are confirmed coronavirus cases in every state, the

District of Columbia, Puerto Rico, Guam, and the U.S. Virgin Islands.


1
  World Health Organization, Media Briefing on March 11, 2020:
https://www.who.int/dg/speeches/detail/who-director-general-s-opening-remarks-at-the-media-briefing-
on-covid-19---11-march-2020.
2
 Centers for Disease Control and Prevention, Coronavirus Disease 2019: How it Spreads,
https://www.cdc.gov/coronavirus/2019-ncov/prepare/transmission.html
3
    Id.

4
  Novel Coronavirus Situation Dashboard, World Health Organization
https://experience.arcgis.com/experience/685d0ace521648f8a5beeeee1b9125cd.
5
 Coronavirus Map: Tracking the Spread of the Outbreak, The New York Times (March 18, 2020), at
https://nyti.ms/2U4kmud (updating regularly).



                                                  2
            Case 1:19-cr-00590-KPF Document 28 Filed 04/06/20 Page 23 of 31




          7.       Governor Cuomo declared a State of Emergency in New York State on March 7,

2020. Mayor De Blasio declared a State of Emergency in New York City on March 12, 2020. As

of March 18, 2020, there are 2,382 positive cases in New York State with 1,339 of those cases

being in New York City. 6 Among the positive cases in New York City are a number of people

who work in courthouses, law enforcement, legal offices, and the medical field, increasing the

likelihood of exposure to and by inmates: a security officer and an agent in the U.S. Attorney’s

Office, SDNY; 7 a NYC Department of Corrections investigator (who has died from the virus); 8 a

lawyer with an office in Midtown Manhattan (and his wife and son); 9 a healthcare worker in

Manhattan; an attorney and legal intern in local New York State courts; and an attorney at the

Brooklyn Supreme Court. 10

          8.       There is currently no vaccine or cure. The primary focus is on preventing the spread

of the virus at this juncture. To prevent new infections, the Centers for Disease Control and

Prevention strongly recommend the following actions: thorough and frequent handwashing,

cleaning surfaces with EPA approved disinfectants, keeping at least 6 feet of space between people,




6
  Information on Novel Coronavirus, New York Department of Health,
https://www.health.ny.gov/diseases/communicable/coronavirus (last visited March 17, 2020).
7
    Email Communication with Edward Tyrrell, U.S. Attorney’s Office, SDNY (March 14, 2020).
8
  NYC Corrections Officer Dies of Coronavirus, https://www.pix11.com/news/coronavirus/nyc-
correction-officer-dies-of-coronavirus
9
  Midtown Lawyer, Family and Friends Test Positive, https://www.nbcnewyork.com/news/local/nyc-attorney-
in-critical-condition-city-works-to-trace-movements-awaits-more-tests/2311723/

10
  Information about Coronavirus and New York State Courts,
https://www.nycourts.gov/whatsnew/covid.shtml; see also Two People with Coronavirus were in
Manhattan and Brooklyn Courts, https://twnews.us/us-news/two-people-with-coronavirus-were-in-
manhattan-brooklyn-courts.



                                                       3
          Case 1:19-cr-00590-KPF Document 28 Filed 04/06/20 Page 24 of 31




and avoiding group settings. 11 Social distancing has also been encouraged to slow the rate of

COVID-19 infections so that hospitals have the resources to address infected individuals with

urgent medical needs. 12 The President’s Coronavirus Guidelines for America, to slow the spread

of the coronavirus, warns that social gatherings in groups of more than 10 people should be

avoided. 13 In correctional settings, such sanitation, social distancing, and self-quarantining

measures are nearly impossible especially when inmates are routinely shackled and escorted with

other prisoners. 14

Certain Identifiable Populations Are Far More Vulnerable To COVID-19 Than The
Population At Large Is.

        9.       The Centers for Disease Control have identified two groups of people at higher risk

of contracting and succumbing to COVID-19: adults over 60 years old and people with chronic

medical conditions. 15

        10.      COVID-19 is more dangerous to persons in these high-risk groups than to the

general population. Older people who contract COVID-19 are more likely to die than people under

the age of 60. In a February 29th WHO-China Joint Mission Report, the preliminary mortality rate

analyses showed that individuals age 60-69 had an overall 3.6% mortality rate and those 70-79


11
   How to Protect Yourself, Centers for Disease Control and Prevention,
https://www.cdc.gov/coronavirus/2019-ncov/prepare/prevention.html.
12
   Coronavirus, Social Distancing, and Self-Quarantine, Johns Hopkins Medicine,
https://www.hopkinsmedicine.org/health/conditions-and-diseases/coronavirus/coronavirus-social-distancing-and-
self-quarantine.

13
  The President’s Coronavirus Guidelines for America, https://www.whitehouse.gov/wp-
content/uploads/2020/03/03.16.20 coronavirus-guidance 8.5x11 315PM.pdf.
14
  See We Are Not a Hospital: A Prison Braces for the Coronavirus, New York Times, March 18, 2020,
https://www.nytimes.com/2020/03/17/us/coronavirus-prisons-jails.html.
15
  If You Are at Higher Risk, Centers for Disease Control and Prevention, https://tinyurl.com/vtbebzc; see
also Report of the WHO-China Joint Mission on Coronavirus Disease (COVID-19),
https://www.who.int/docs/default-source/coronaviruse/who-china-joint-mission-on-covid-19-final-report.pdf at 12.



                                                        4
           Case 1:19-cr-00590-KPF Document 28 Filed 04/06/20 Page 25 of 31




years old had an 8% mortality rate. 16 For individuals 40 years and younger, the mortality rate was

as low as .2%. It has been found that older people diagnosed with COVID-19 are more likely to

be very sick and require hospitalization to survive because the acute symptoms include respiratory

distress, cardiac injury, arrhythmia, septic shock, liver dysfunction, kidney injury and multi-organ

failure. Access to a mechanical ventilator is often required. People with chronic medical

conditions (no matter their age) are also at significantly greater risk from COVID-19 because their

already-weakened systems are less able to fight the virus. These chronic medical conditions

include lung disease, cancer, heart failure, cerebrovascular disease, renal disease, liver disease,

diabetes, immunocompromising conditions, and pregnancy. Those with pre-existing medical

conditions have a higher probability of death if infected. The WHO-China Joint Mission Report

provides that the mortality rate for those with cardiovascular disease was 13.2%, 9.2% for diabetes,

8.4% for hypertension, 8.0% for chronic respiratory disease, and 7.6% for cancer. 17

          In a March 17th Washington Post article tracking the 100 United States COVID-19

deaths, it is reported that many of the fatalities had underlying medical conditions, which made it

harder for their bodies to fight off COVID-19. And nearly all — about 85 percent — were older

than 60; about 45 percent were older than 80. 18

Correctional Settings Increase The Risk Of Transmission

          11.    Correctional settings increase the risk of contracting an infectious disease, like

COVID-19, due to the high numbers of people with chronic, often untreated, illnesses housed in a


16
  Age, Sex, Existing Conditions of COVID-19 Cases and Deaths Chart,
https://www.worldometers.info/coronavirus/coronavirus-age-sex-demographics/ (data analysis based on WHO-
China Joint Mission Report, supra).
17
     Report of the WHO-China Joint Mission on Coronavirus Disease (COVID-19),
https://www.who.int/docs/default-source/coronaviruse/who-china-joint-mission-on-covid-19-final-report.pdf at 12.

18
  U.S. Coronavirus Death Toll Reaches 100, The Washington Post, March 17, 2020, at
https://www.washingtonpost.com/national/us-coronavirus-death-toll-reaches-100/2020/03/17/f8d770c2-67a8-11ea-
b313-df458622c2cc story html.


                                                        5
          Case 1:19-cr-00590-KPF Document 28 Filed 04/06/20 Page 26 of 31




setting with minimal levels of sanitation, limited access to personal hygiene, limited access to

medical care, and no possibility of staying at a distance from others. Correctional facilities house

large groups of inmates together, and move inmates in groups to eat, do recreation, and go to court.

They frequently have insufficient medical care for the population, and, in times of crisis, even

those medical staff cease coming to the facility. Hot water, soap and paper towels are frequently

in limited supply. Inmates, rather than professional cleaners, are responsible for cleaning the

facilities and often not given appropriate supplies. This means there are more people who are

susceptible to getting infected all congregated together in a context in which fighting the spread of

an infection is nearly impossible.

         12.     Outbreaks of the flu regularly occur in jails, and during the H1N1 epidemic in 2009,

many jails and prisons dealt with high numbers of cases. 19

         13.     Inmates in New York City have already begun to test positive for COVID-19. 20

An inmate at Rikers and an inmate at Nassau County Correctional Facility (which houses both

state and federal pre-trial detainees) tested positive this week. 21 A corrections officer at Rikers

has also tested positive. 22




19
     Prisons and Jails are Vulnerable to COVID-19 Outbreaks, The Verge (Mar. 7, 2020) at
          https://bit.ly/2TNcNZY.
20
  Rikers Island Inmate Tests Positive for Coronavirus, in a First for New York City, New York Magazine (March
18, 2020).

21
  Id.; Nassau County Jail Inmate Tests Positive, https://www.pix11.com/news/coronavirus/inmate-at-
nassau-county-jail-long-island-tests-positive-for-coronavirus-officials.
22
  Rikers Island Inmate Tests Positive for Coronavirus, in a First for New York City, New York Magazine (March
18, 2020).


                                                       6
            Case 1:19-cr-00590-KPF Document 28 Filed 04/06/20 Page 27 of 31




Specific Conditions At MCC New York

           14.     Based on my understanding of the specific conditions at the federal pre-trial

detention center in Manhattan (“MCC”) as contained in published reports and communicated to

me by Deirdre D. von Dornum, Attorney-in-Charge of the Federal Defenders of New York, these

conditions pose heightened risks to already vulnerable inmates of contracting the novel

coronavirus and of developing acute symptoms from the virus.

           15.     The size of the population and the conditions of confinement at MCC increase the

risk of infection substantially, because it is impossible for inmates to maintain a 6-foot distance

from others, to avoid large groups, or to implement sufficient hand-washing and sanitization of

surfaces.

           a.      Approximately 750 inmates are held at the MCC, at least 10% of whom (and likely

           a higher percentage) fall into the high risk groups identified by the CDC. 23 The facility

           was designed to hold only 474 inmates. 24

           b.      New inmates arrive at MCC from all over the world each week. The pace of new

           incarcerations has not slowed despite the coronavirus. These new inmates, who have been

           living in the community as coronavirus spreads, are screened only for fever and recent

           travel to designated hotspot countries before joining the general population of inmates. 25

           c.      Correctional officers who live in New York, New Jersey, and Pennsylvania come

           in and out of the facility each day without medical screening. 26 Significantly, in a March



23
 Statement of Warden Licon-Vitale (March 12, 2020) (approximately 10% of inmates at MCC are high-risk for
COVID-19 within the CDC’s definition).
24
     The Real Scandal at the MCC, The Atlantic (Aug. 16, 2019).
25
     Id.
26
     Id.



                                                         7
            Case 1:19-cr-00590-KPF Document 28 Filed 04/06/20 Page 28 of 31




           18th CDC report, an epidemiological investigation revealed that coronavirus-infected staff

           members contributed to the outbreak in a nursing home facility with ineffective infection

           control and prevention and staff members working in multiple facilities. 27 The Seattle

           nursing home outbreak demonstrates that individuals with underlying health conditions and

           advanced age, in a shared location, are at a high risk of death, especially when resources

           and staffing become inadequate. 28

           d. Male inmates in the general population at MCC are housed either in small two-man

           cells (originally designed for single occupancy) with a single shared toilet and sink or in

           large open dormitory units housing approximately 30 inmates with shared toilets and sinks.

           The windows in the cells do not open. Recreation on the roof is available for at most one

           hour a day. In the wake of a recent lockdown preceding the COVID-19 lockdown, one of

           only two toilets on a dormitory unit was broken, leaving over 25 men to share a single toilet

           and two sinks.

           e.   There is a small unit for approximately 30 female inmates, who are housed in two-

           woman cells with a shared sink and toilet. No outside recreation is available to female

           inmates at MCC. The windows on the unit do not open. Several of the female inmates

           have chronic medical conditions.

           f.     During the preceding lockdown, the MCC housing units were not cleaned for two

           weeks because the inmates, who are responsible for cleaning the institution, were locked

           in their cells. 29 In addition, there was no laundry available, and inmates were forced to


27
  COVID-19 in a Long-term Care Facility—King County Washington, February 27-March 9, 2020,
https://www.cdc.gov/mmwr/volumes/69/wr/pdfs/mm6912e1-H.pdf.
28
     Id.
29
     Statement of Warden Licon-Vitale at SDNY Meeting on BOP and Coronavirus (March 12, 2020).


                                                       8
            Case 1:19-cr-00590-KPF Document 28 Filed 04/06/20 Page 29 of 31




           sleep on the same sheets and wear dirty clothes for the entire period. 30 Female inmates

           who were menstruating were denied sanitary napkins or other feminine hygiene items and

           forced to wear a single pair of underwear for the entire two week period.

           g. No hand sanitizer is currently available to inmates at MCC. 31

           h. Tissues are not readily available. Inmates use toilet paper to blow their noses. Each

           inmate is provided only one roll of toilet paper per week.

           i.   Each inmate is given one small bar of soap a week, at most 32. Access to additional

           soap is limited to those inmates who have sufficient commissary funds to purchase it, and

           dependent on the commissary being open; it is routinely closed during lockdowns. 33

           j.   Inmates prepare all inmate meals and this meal preparation, with the exception of

           kosher and halal meals, is performed in a single kitchen.

           k.   Inmates eat meals in large groups.

           l.   Inmates are responsible for sanitizing the housing unit common areas, and frequently

           lack adequate cleaning supplies to do so.

           m. Inmates have not been informed of the symptoms of COVID-19, or of how to prevent

the spread of the infection.




30
     Id.
31
     Id.
32
     Id.
33
     Id.



                                                     9
            Case 1:19-cr-00590-KPF Document 28 Filed 04/06/20 Page 30 of 31




           n. The facility has not informed the inmate population of what the protocol will be for

symptomatic inmates; 34 absent a transparent protocol, inmates in correctional settings often fear

they will be confined in solitary if they volunteer that they are symptomatic.


           16.    Inmates at MCC who do contract COVID-19 are at higher risk for developing

acute symptoms than if they were in the community, because MCC lacks the medical resources

to care for symptomatic inmates.

                  a.     There is no separate medical unit or facility for ill inmates. 35 Unlike many

                         Federal Correctional Institutions and even Rikers’ Island, MCC has no

                         physical space in which an ill inmate can convalesce that is separate from

                         other inmates, warm, clean and has access to fresh water and regular hand-

                         washing.

                  b.     On weekdays, there are only two doctors regularly available at MCC to

                         care for all 750 inmates. Even this highly limited number is likely to

                         decrease as doctors themselves go into quarantine. Neither of these

                         doctors specialize in infectious diseases.

                  c.     There are no doctors at MCC on weekends or evenings.

                  d.     People who contract COVID-19 can deteriorate rapidly, even before a test

                         result can be received. They need constant monitoring. Most people in the

                         higher risk categories will require more advanced support: positive

                         pressure ventilation, and in extreme cases, extracorporeal mechanical



34
     Id.
35
     Id.



                                                   10
Case 1:19-cr-00590-KPF Document 28 Filed 04/06/20 Page 31 of 31
